                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATHANIEL TRUJILLO,

             Plaintiff,

v.                                                          CV No. 17-53 MV/CG

CITY OF HOBBS, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on Wednesday, March

13, 2019, at 2:00 p.m.

      Parties shall call Judge Garza’s AT&T line at (877) 810-9415, follow the prompts,

and enter access code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.




                                 ___________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
